DETAILED ACTION
	Response to Amendment

	This communication is in response to the amendment filed on 05/03/2021 for application 17/080,357. Claims 1-2, 5-6, 11-12, 15-16 and 18-19 have been amended. Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	         Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection. After further search and a through examination of the present application, claims 1, 3-4, 8-11, 13-14, 18 and 20 remain rejected.

A terminal disclaimer has been approved by the office after it has been filed by the applicant on 05/03/2021. Thus, a double patenting rejection is withdrawn.

Claim Rejections - 35 USC § 103
	 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8-11, 13-14, 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hancock (US 2011/0244882 A1) in view of Okimoto (US 2006/0106604 A1) in view of Lerner et al (US 2009/0089149 A1) further in view of Donelli (US - A1).
As per claim 1, Hancock teaches a computer-implemented method, comprising: generating a plurality of abbreviated names to be evaluated based on a full name of a point-of-interest (POI) on a map (see [0021], e.g., Shortcode is associated with a particular full name and displaying Shortcodes on maps and [0033]-[0034], e.g., creating and/or registering an imbedded Shortcode (ISC), e.g., abbreviated names, for an associated word or words. For example, a descriptor, identifier, or other term may be commonly used to identify an item of interest (i.e., its "full name") and an ISC and corresponding Shortcode may be uniquely identified with the full name within an ISC database, the item of interest may be a geographic entity, such as a country, city, or state, or other geographic place or feature); obtaining, from the plurality of address names  a selected plurality of address names that each include either the full name of the 
Hancock does not explicitly teach associating a particular abbreviated name that corresponds with a calculated similarity greater than a predetermined threshold with the full name of the POI corresponding to the calculated similarity.
However, Okimoto teaches associating a particular abbreviated name that corresponds with a calculated similarity greater than a predetermined threshold with the full name of the POI corresponding to the calculated similarity ([0050]-[0053], e.g., generates abbreviated words of the recognition object from the information about the recognition object sent from the recognition object analysis unit where "asa no renzoku dorama (e.g, full name)" is inputted as a recognition object, an abbreviated word that is judged by the abbreviated word generation unit as having an utterance probability above a certain level is stored into the vocabulary storage unit as a speech recognition dictionary together with its utterance probability and information indicating that such word has the same meaning as that of the input recognition object).
Thus, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Okimoto with the 

Hancock and Okimoto do not explicitly teach obtaining a plurality of address names of different addresses in a predetermined area that is within a threshold distance of the POI;
However, Lerner teaches obtaining a plurality of address names of different addresses in a predetermined area that is within a threshold distance of the POI ([0029], LAPS determines the multiple geographic-related entities by identifying for each of multiple categories of geographic-related entities, that is situated within the one mile radius (e.g., predetermined area that is within a threshold distance ) of the specified street address, the categories of geographic-related entities that are used by the LAPS are shown in the local feature directory 125, the categories include grocery stores, restaurants, coffee shops, bars, movie theaters, schools, parks, libraries, bookstores, fitness centers, drug stores, hardware stores, and clothing/music stores (e.g. address names of different addresses), each category in the local feature directory 125 includes information (e.g., name, address, telephone number, distance from the specified street address, etc);     
Thus, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Lerner with the teachings of Hancock and Okimoto in order to efficiently obtaining a location assessment for an indicated location e.g. street address, from a location assessment 
Hancock, Okimoto and Lerner do not  explicitly teach calculating, based on the selected plurality of address names, a similarity between the full name of the POI and any of the abbreviated names to be evaluated;
However, Donelli teaches calculating, based on the selected plurality of address names, a similarity between the full name of the POI and any of the abbreviated names to be evaluated (see Fig. 3 and [0029], [0031]-[0032], e.g., discloses a location entity 302a may include an associated piece of location data 320a that is the location name "Aachen, Germany", location entity 302w may include an associated piece of location data 320w that is the location name "San Diego, Calif., U.S.A.", and location entity 302z may include an associated piece of location data 320z that is the location name "Zywiec, Poland…, valid term metadata 342 may include one or more descriptive terms that should be associated with the respective location 320.., location entity 302d may include an associated piece of location data 320d (e.g., full name) that is the location name "Los Angeles, Calif., U.S.A.", and associated valid term metadata 342d that may include one or more terms to be considered a valid match for the specific location of location data 320d, For example, not only may valid term metadata 342d include one or more of the alphanumeric string terms included in location data 320d (e.g., "Los" and "Angeles" and "California" and "U.S.A."), but valid term metadata 342d may also include one or more additional alphanumeric string terms that may also be associated with the specific location data 320d (e.g., common abbreviations such as "L.A.", and common nicknames such as "LAX"), if a user provides "L.A." as at least a portion of user search 
Thus, It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Donelli with the teachings of Hancock, Okimoto and Lerner in order to efficiently identifying a match  between full name location data and abbreviation term data (Donelli).

 	As per claim 3, wherein the generation comprises combining single words forming the full name of the POI into a plurality of arrangement sequences, wherein each particular arrangement sequence is an abbreviated name (see rejection of claim 1 above and further see [0050]-[0055], e.g., calculating probability of respective words sent from the recognition object of Okimoto).

 	As per claim 4, further comprising removing, from the plurality of arrangement sequences, a single word and a noise phrase determined as an abbreviated name of a non-POI, wherein a remaining abbreviated name is the to-be-evaluated abbreviated name ([0030], e.g., abbreviated word by making one of change, deletion, of Okimoto).
 	As per claim 8, wherein there is at least one to-be-evaluated abbreviated name corresponding to the calculated similarity greater than the predetermined threshold (see rejection of claim 1 above and particular see [0050]-[0053] of Okimoto).



 	As per claim 10, further comprising: determining that the user-specified abbreviated name of the point-of-interest (POI) is the particular abbreviated name that corresponds with the calculated similarity greater than the predetermined threshold; and providing the user of the map with an address corresponding to the full name of the point-of-interest (POI) associated with the particular abbreviated name that corresponds with the calculated similarity greater than the predetermined threshold (see rejection of claim 1 above particular [0050]-[0053] of Okimoto, e.g., e.g., generates abbreviated words of the recognition object from the information about the recognition object sent from the recognition object analysis unit where "asa no renzoku dorama (e.g, full name)" is inputted as a recognition object, an abbreviated word that is judged by the abbreviated word generation unit as having an utterance probability above a certain level is stored into the vocabulary storage unit as a speech recognition dictionary together with its utterance probability and information indicating that such word has the same meaning as that of the input recognition object).

 	Regarding claims 11, 13-14, claims 11, 13-14 are rejected for substantially the same reason as claims 1, 3-4, and 8-10 above.
 



It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].

Allowable Subject Matter
	Claims 2, 12 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 5-7 dependent from claim 2 and also objected as allowable subject matter. Claims 15-17 dependent from claim 12 and also objected as allowable subject matter. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571) 270-1753.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/AZAM M CHEEMA/Primary Examiner, Art Unit 2166